Citation Nr: 0522170	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  95-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury.

2.  Entitlement to service connection for a skin disorder 
claimed as due to herbicide agents used in Vietnam.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied entitlement to service connection for a left 
foot disorder and a skin disorder due to exposure to 
herbicides.

This matter was remanded to the RO in March 1998 and in July 
2003 for additional development.  On both occasions, one of 
the remand items required a statement of the case with 
respect to the February 1996 denial of an increased rating 
for PTSD and the notice of disagreement received in August 
1996.  This has still not occurred, and the issue is remanded 
again.

The issue of service connection for the residuals of a left 
foot injury being remanded is also remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence showing a current 
diagnosis of chloracne.

2.  Skin disorders were first manifested many years after 
service and are not related to inservice exposure to Agent 
Orange.




CONCLUSION OF LAW

A skin disorder was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

A February 2004 letter satisfied all four VCAA notice 
requirements.  Additionally, a supplemental statement of the 
case in April 2005 readjudicated the claim after content-
compliant notice had been provided, and without "taint" 
from prior adjudications.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

With respect to VA's duty to assist, all evidence identified 
by the veteran relative to his skin claim has been obtained 
and associated with the claims folder, or the veteran has 
been notified that VA was unable to obtain it.  The Board 
notes that the veteran claims folder has been rebuilt.  
Further, requests for service medical records have been made 
to the National Personnel Records Center (NPRC).  However, 
the veteran's service medical records are unavailable.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.303(a).  

In this regard, the Board remanded this case and the RO 
requested that the veteran provide any treatment records 
related to his skin disorder.  The veteran indicated at his 
personal hearing that he did not receive any treatment for 
his skin condition during service.  Further, he did receive 
any post service treatment prior to a VA examination 
conducted in 1995 at the East Orange, New Jersey VA facility.  
The RO has obtained 1995 records from the VA facility in East 
Orange, New Jersey.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

A hearing was held at the RO in October 1996.  The veteran 
reported that he was exposed to Agent Orange.  He stated that 
he was not treated for a skin disorder during service but 
began to notice skin eruptions approximately a year after 
service discharge.  He indicated that during that time, he 
self-medicated.

A VA examination was conducted in February 1997.  The veteran 
reported his medical history.  He indicated that he believed 
he was exposed to Agent Orange.  He complained of a papule of 
the right lower lip, lymph nodes of the posterior neck and 
recurrent pruritic eruptions involving the extremities, his 
palms, and the soles of his feet.  In reporting the diagnoses 
the examiner commented:1) Rule out recurrent erythema 
multiforme vs urticarial vasculitis.  The patient has a 
history of recurrent herpes simplex outbreaks.  A biopsy was 
consistent with dermae erythmyria with forme vs vasculitis.  
2) Pyrogenic granuloma vs hemangioma of the lower lip.  A 
biopsy was done today consistent with hecueagiomia.  3) A 
recurrent dyshidrotic eczema of the palms and soles.  4) 
Consult was sent to medicine for evaluation of lymph node 
(positive adenopathy was noted).  5) No evidence of chloracne 
at this time.  

Criteria and analysis for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as malignant tumors 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

In regard to chloracne, the record does not support a 
conclusion that the veteran has current disability, that is, 
an impairment in earning capacity as the result of the 
claimed disease or injury as set forth in 38 C.F.R. § 4.1.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997). 

He has undergone VA examination and there is no diagnosis 
denoting the presence of chloracne.  Further, the veteran has 
neither provided nor identified medical evidence to show 
current diagnosis of the claimed disorder.  The only evidence 
of record that suggests the presence of the claimed disability 
is the veteran's statements.  As noted, his statements are not 
sufficient competent evidence of current disability.  A 
disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Regarding his Agent Orange claims, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from September 1969 to 
February 1970.  He reports that he was exposed to Agent 
Orange during his service in Vietnam.  

Significantly, however, erythema multiforme, urticarial 
vasculitis, herpes simplex, dermae erythmyria with forme, 
vasculitis, pyrogenic granuloma, hemangioma of the lower lip, 
hecueagiomia, and dyshidrotic eczema, are not on the list of 
the presumptive diseases as set forth above, and were not 
manifested until many years after service.  Accordingly, the 
Board concludes that the claims for service connection may 
not be granted via the Agent Orange presumption or the 
chronic disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

The first competent medical evidence of these disorders was 
many years after service.  This delay is evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).   The Board notes 
that the record does not contain any medical opinion which 
relates these disabilities to the veteran's military service.  
The only opinion of record that relates the current disorders 
to service is that of the veteran.  As a layperson, however, 
he does not have the medical expertise to conclude that there 
is an etiological relationship between his skin disorders and 
military service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that a skin disorder is of 
service origin; were manifested within a year after service; 
or are related to service.  


ORDER

Service connection for a skin disorder claimed as due to 
herbicide agents used in Vietnam is denied.


REMAND

As noted in the prior Remand, at the hearing before the RO in 
October 1996, the veteran indicated that while in service, he 
was treated at St. Albans Hospital in Queens, New York, in 
1969 or 1970 for a left foot disorder.  The Board notes that 
in November 2003 the veteran submitted VA Forms 21-4142 with 
the address of this hospital and 2 attempts were made to 
obtain records from this hospital.  The hospital did not 
respond.  The Board notes that this is a VA facility, and was 
previously a military hospital and the records should be 
obtained through the appropriate channels.  (He also 
indicated that he received treatment at a medivac facility in 
Da Nang, Republic of South Vietnam and the U. S. Naval 
hospital in Staten Island, New York.)  Therefore, another 
attempt should be made to obtain these records.  

In addition, a statement of the case is still required in the 
claim for an increase in the rating assigned for PTSD.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The case is REMANDED to the RO for the following development:


1.  (a)  The RO should attempt to obtain 
records of treatment in 1969 or 1970 for 
the left foot directly from the 
St. Albans VA facility, in Queens, New 
York.  If necessary, the veteran should 
be requested to provide additional 
information concerning such treatment.



     (b)  The RO should attempt to obtain 
military CLINICAL records of 
hospitalization at St. Albans and at the 
Naval hospital on Staten Island in 1969 
or 1970.

2.  The RO should issue a statement of 
the case recognizing the February 1996 
denial and August 1996 notice of 
disagreement as to the 50 percent rating 
for PTSD.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


